OPINION — AG — THE ATTORNEY GENERAL CONCLUDES THAT SENATE RESOLUTION NO. 1 OF THE 31ST OKLAHOMA LEGISLATURE IS UNCONSTITUTIONAL IN THAT IT IS A SPECIAL LAW AND VIOLATES ARTICLE V, SECTION 59 OF THE OKLAHOMA CONSTITUTION, REGARDLESS OF WHETHER SAID RESOLUTION BE CONSTRUED TO BESTOW SUCH OFFICE FURNITURE AND APPURTENANCES ON YOU AS A GIFT OR TO COMMIT THEM TO YOUR "CARE AND CUSTODY". CITE: ARTICLE V, SECTION 46, ARTICLE V, SECTION 32, 51 O.S. 1961 19 [51-19], 21 O.S. 1961 341 [21-341] (CHARLES OWENS)